Citation Nr: 1544492	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  15-12 107	)	DATE
	)
	)


THE ISSUE

Whether there is Clear and Unmistakable Error (CUE) in a July 2, 2014 Board of Veterans' Appeals (Board) decision as to the issue of entitlement to an initial compensable rating for migraine headaches prior to November 22, 2013.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to August 1991.
 
This matter is before the Board as an original action on the motion of the Veteran, in which he alleges CUE in a July 2, 2014 Board decision that denied an initial compensable rating for migraine headaches prior to November 22, 2013.



FINDINGS OF FACT

1. In a July 2, 2014 decision, the Board denied the Veteran's claim for an initial compensable rating for migraine headaches prior to November 22, 2013.

2.  The correct facts, as they were known at the time of the July 2, 2014 decision, were before the Board, and the record does not establish that the Board incorrectly applied the statutory or regulatory provisions at the time of the decision such that the outcome of the claim for an initial compensable rating for migraine headaches prior to November 22, 2013 would have been manifestly different but for the error.


CONCLUSION OF LAW

The July 2, 2014 Board decision which denied the Veteran's claim for an initial compensable rating for migraine headaches prior to November 22, 2013 was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present matter arises from the Veteran's assertion that the July 2, 2014 Board decision contained CUE, and VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

As an initial matter, the Board observes that the effective date for the grant of service connection for the Veteran's migraine headaches, which he does not contest, is May 7, 1998.  Therefore, the Veteran's motion covers whether there is CUE in the Board's July 2, 2014 decision to assign a noncompensable disability rating for migraine headaches from May 7, 1998 to November 21, 2013.  The Board rated the Veteran's migraine headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013), which provides for a 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and a noncompensable rating for migraines with less frequent attacks.

The Veteran contends in his August 2015 statement that the Board's July 2, 2014 decision contains CUE because "the evidence clearly shows that I experienced headaches that [were] sharp, throbbing and that I must go to sleep when I experience[d] a headache; however, the Board failed to discuss any of this favorable evidence."  See p. 7.  Specifically, the Veteran cites to VA treatment records dated September 1998, May 2000, October 2003, November 2003, March 2010, August 2010, and February 2011; a private treatment record dated July 1998; and a statement that he provided in March 2010.  Id.  The Veteran asserts that the symptoms shown in these records should have constituted "characteristic prostrating attacks" within the meaning of Diagnostic Code 8100.  See pp. 8-9.

Although the Veteran acknowledges that the Board relied on an October 2000 VA examination report wherein the Veteran said that his headaches were not prostrating, a November 2010 VA examination report wherein the Veteran reported that his headaches did not interfere with his activities of daily living, and a May 2010 VA examination report wherein there was no indication that the Veteran's headaches were prostrating, the Veteran asserts in his August 2015 statement that "the Board erred in finding that the October 2000 VA examiner's statement that [m]y headaches were not prostrating outweighed my lay statements."  See pp. 6, 8.  

The Veteran further asserts that because the differences in the phrases "very frequent completely prostrating and prolonged attacks" and "characteristic prostrating attacks" suggests different degrees of severity of prostrating attacks, "the examiners' notations that I [was] able to perform certain daily activities during a headache does not necessarily preclude a 10 or 30 percent rating under DC 8100."  See p. 9.

A prior final Board decision must be revised or reversed where the evidence establishes CUE in that decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400-1411.  To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Additionally, a CUE motion must be based on the evidence and applicable law at the time of decision being challenged.  38 C.F.R. § 20.1403(a); Pierce v. Principi, 240 F.3d 1348, 1354 (Fed.Cir. 2001).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); see also Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (disagreements on how facts are weighed are not CUE).

CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed.Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).  As a threshold matter, the Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this conclusion, the Board notes that the Veteran is prosecuting this claim pro se, and that although CUE motions must be pled specifically, a veteran's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further the manifestly changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  The Board will therefore adjudicate the merits of the CUE motion.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of CUE due to the pleading deficiency from the denial of CUE on the merits).

Based on a review of the July 2, 2014 Board decision, in light of the relevant laws and facts presented at the time of the determination, the Board finds that this determination did not contain CUE.  Specifically, and contrary to the Veteran's assertions, the Board did consider his VA and private treatment records.  In addition to citing to multiple such records at page 20 of the decision, the Board also considered three VA examination reports during the appellate period.  Further, the Board's review of the record encompassed the entire record, including his lay statements, as reflected in its finding that:

During [the appellate] period, the Veteran did not experience the prostrating attacks that are required for a compensable rating.  Simply, and despite the Veteran's testimony at hearings, the evidence of record does not reveal that the headaches were characterized by prostrating attacks for the period prior to November 22, 2013.  [Id.]

Although the Veteran cites to multiple instances of essentially duplicative treatment records, the absence of a citation to each of those records individually does not show that the Board failed to consider those records.  Moreover, the May 2010, November 2007, and October 2000 VA examiners all expressly reviewed the claims file-including those documents-and incorporated those findings into their conclusions, to which the Board also expressly cited in its July 2, 2014 decision.

In essence, then, the Veteran's assertions constitute a disagreement with the way in which the Board weighed the evidence of record.  Indeed, as the Veteran stated in his August 2015 letter, "the Board erred in finding that the October 2000 VA examiner's statement that [m]y headaches were not prostrating outweighed my lay statements."  See p. 8.  An allegation of improper weighing of the evidence of record does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(3); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (an allegation of improperly weighing the evidence cannot support CUE); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

With respect to the Veteran's assertion that "the examiners' notations that I [was] able to perform certain daily activities during a headache does not necessarily preclude a 10 or 30 percent rating under DC 8100," the Board finds that the Veteran has again failed to show CUE.  Specifically, while the Veteran is correct that the Board would not have been "necessarily preclude[d]" from finding that the evidence in favor of a compensable rating outweighed the evidence-including the three VA examination reports-opposed thereto, the Board in July 2, 2014 did not so weigh that evidence, and a CUE motion is not supported by the fact that the Board was not precluded from weighing the evidence differently.  Id.

Finally, the Veteran asserts that CUE is present in the July 2, 2014 Board decision because "nowhere in the Board's decision did it explain the definition of the term 'prostrating.'"  See p. 6.  The absence of a definition of terms is not a basis for the finding of CUE.  38 C.F.R. § 20.1403 (2015).  Moreover, the Veteran has not shown that the Board's act of making its definition of this term explicit would have manifestly changed the outcome of the decision.  38 C.F.R. § 20.1403(c) (2015).

In light of the foregoing, the Board finds that the Veteran has not established that the correct facts, as known at the time, were not before the Board on July 2, 2014, and has not shown that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the July 2, 2014 Board decision, addressing the claim of entitlement to an initial compensable rating for migraine headaches prior to November 22, 2013, and the motion is denied.


ORDER

The Veteran's motion to revise or reverse the July 2, 2014 Board decision which denied the Veteran's claim for entitlement to an initial compensable rating for migraine headaches prior to November 22, 2013, is denied.




                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



